DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made final.
Claims 1-9 and 11-15 are pending in the case. Claims 1, 14, and 15 are independent claims. Claim 10 has been cancelled.
The instant application is a divisional of application no. 15/012,320 filed 1 February 2016. Acknowledgement is made of Applicant’s claim for foreign priority for the instant application under Japanese application JP2015-020641 filed 4 February 2015.

 Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claims 1, 8, 12 are objected to because of the following informalities:
Claim 8 recites “a delete instruction configured to instruct to delete the selected item” but should recite “a delete instruction configured to instruct deletion of the selected item”
Claim 12 recites “in response to the movement operation” in line 5 of the claim but should recite “in response to the movement operation in the layout position change mode”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the claim recites “wherein, if the electronic device is in the layout position change mode, and, a move-outward-from-end operation is not accepted when a position selected is located at an end of a row or an end of a column, wherein, where there is no position selectable, the move-outward-from-end operation is a further 
Dependent claims 2-9 and 11-13 are also rejected due to inheriting the deficiencies of claim 1.

Regarding claim 14, the claim recites a method with corresponding limitations to the electronic device of claim 1 and is, therefore, rejected on the same premise.

Regarding claim 15, the claim recites a non-transitory computer-readable storage medium with corresponding limitations to the electronic device of claim 1 and is, therefore, rejected on the same premise.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim recites “wherein, if the electronic device is in the layout position change mode, and, a move-outward-from-end operation is not accepted when a position selected is located at an end of a row or an end of a column, wherein, where there is no position selectable, the move-outward-from-end operation is a further movement operation in an outward direction from an end to outside of the row or from an end to outside of the column”. It is indefinite as to when the case of “where there is no position selectable” occurs. For example, should a selected position be located at the top left corner and when a move-outward-from end operation is not accepted in the layout position change mode, then presumably a rightward and/or downward position remains selectable. For the sake of compact prosecution and in light of the specification, Examiner interprets “where there is no position selectable” as where a move-outward-from-end operation is performed to select a non-selectable position.
Dependent claims 2-9 and 11-13 are also rejected due to inheriting the deficiencies of claim 1.

Regarding claim 6, the claim recites “a screen that is a layout screen” in line 2 of the claim. However, claim 1 recites “a screen” in line 2 of the claim. It is unclear, then, if there is one or multiple screens and, if there are multiple screens, how this screen the screen, wherein the screen is a layout screen configured to allow a user to determine a location at which an item is displayed”.

Regarding claim 14, the claim recites a method with corresponding limitations to the electronic device of claim 1 and is, therefore, rejected on the same premise.

Regarding claim 15, the claim recites a non-transitory computer-readable storage medium with corresponding limitations to the electronic device of claim 1 and is, therefore, rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-6, 8, 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2008/0184112 A1), in view of Okada (US 2016/0044191 A1), and in view of Somashekaraiah (US 2002/0080188 A1).

Regarding claim 1, Chiang teaches an electronic device (mobile device 10a or 10b of FIGS. 1 and 2, respectively) comprising:
a screen configured to display, in a layout, a plurality of selectable items that are selectable by a user (FIG. 5(a) and [0036]: home screen 34 displays a series of icons 36 in a predefined arrangement/layout. These icons are selectable by the user as supported in [0044] and [0047-0049]. Home screen corresponds to display 12a of FIG. 1 or 12b of FIG. 2);
one or more processors (processor 238 of FIG. 3 and [0016-0017]); and
memory storing instructions that, when executed by the one or more processors (flash memory 224 in [0029]), cause the electronic device to perform operations including:
accepting a movement operation to move an item on the screen that is selected (FIG. 5(a), FIG. 6(a), [0044], [0047-0049]: For example, a user selects contacts icon 48, selects menu button 26, and then selects move option 54a. The user then is able to move the contacts icon 148/selected item on the screen in which a plurality of icons are positioned using the positioning device 14, as supported in [0016-0017] and [0041].) or to select another item from the plurality of selectable items on the screen ([0051] and 
performing control,
wherein the electronic device is switchable between a layout position change mode, in which a particular item is configured to be moved in the screen to change a position of the particular item in the layout (FIG. 5(a), FIG. 6, [0044], and [0047-0049]: After the user selects move option 54a, to switch to a layout position change mode, the user then is able to move the contacts icon 148/selected location on a screen in which a plurality of icons are positioned using the positioning device 14, as supported in [0016-0017] and [0041]; [0051] and FIG. 6(g): note that the user may revert back to the default selection mode after entering the layout position change mode), and a function selection mode, in which selection of one item of the plurality of selectable items including the particular item is performed to select a function associated with the one item ([0016-0017], [0041], [0043], and [0047]: When not in the layout position change mode, the user can position through a plurality of items displayed on the screen to select one item as indicated by selection cursor 32. For example, in FIG. 5(a), contacts icon 48 is selected).
	Chiang does not explicitly teach wherein, if the electronic device is in the layout position change mode, and, a move-outward-from-end operation is not accepted when a position selected is located at an end of a row or an end of a column, wherein, where 
wherein, if the electronic device is in the function selection mode, the move-outward-from-end operation is accepted when the position selected is located at the end of the row or at the end of the column,
wherein, in the layout position change mode and in a case where a current position of the particular item is not located at an end of the plurality of selectable items in a first direction, the performing control to move the particular item from the current position to a next position which is in the first direction from the current position in response to first movement operation for moving the selected item in the first direction on the screen,
wherein, in the layout position change mode and in a case where the current position of the particular item is located at the end of the plurality of selectable items in the first direction, the performing control includes performing control not to move the particular item from the current position in response to the first movement operation, 
wherein, in the function selection mode and in a case where the particular item located at the end of the plurality of selectable items in the first direction is selected as a selected particular item, the performing control includes performing control to select other item from the plurality of selectable items in response to the first movement operation, and

	Okada teaches wherein, if the electronic device is in the layout position change mode, and, a move-outward-from-end operation is not accepted when a position selected is located at an end of a row or an end of a column, wherein, where there is no position selectable, the move-outward-from-end operation is a further movement operation in an outward direction from an end to outside of the row or from an end to outside of the column (FIG. 10 and [0043]: the layout position “k” for the “scanning” icon/particular item is located in a bottom end at an end of plurality of selectable locations. Selectable locations correspond to the registration data set of the position for each icon as seen in FIG. 9 and described in the second half of [0042]. The movement button/operation member accepts the first movement operation to try to move the layout position for the particular item located in the first direction, however, “when a movement button which is displayed in the gray-out state is pressed, a pop-up which denotes that the selected movement is not possible may be displayed on the touch panel 101,” thereby not moving the layout position for the “scanning” icon),
wherein, in the layout position change mode and in a case where a current position of the particular item is not located at an end of the plurality of selectable items in a first direction, the performing control includes performing control to move the particular item from the current position to a next position which is in the first direction from the current position in response to first movement operation for moving the selected item in the first direction on the screen (FIGS. 5-10 and [0037-0043]: in the 
wherein, in the layout position change mode and in a case where the current position of the particular item is located at the end of the plurality of selectable items in the first direction, the performing control includes performing control not to move the particular item from the current position in response to the first movement operation (FIG. 10 and [0043]: the layout position “k” for the “scanning” icon/particular item is located in a bottom end at an end of plurality of selectable locations. Selectable locations correspond to the registration data set of the position for each icon as seen in FIG. 9 and described in the second half of [0042]. The movement button/operation member accepts the first movement operation to try to move the layout position for the particular item located in the first direction, however, “when a movement button which is displayed in the gray-out state is pressed, a pop-up which denotes that the selected movement is not possible may be displayed on the touch panel 101,” thereby not moving the layout position for the “scanning” icon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layout position change mode of Chiang to incorporate the teachings of Okada and have wherein, if the electronic device is in the layout position change mode, performing control includes performing control to 
Chiang in view of Okada does not explicitly teach wherein, if the electronic device is in the function selection mode, the move-outward-from-end operation is accepted when the position selected is located at the end of the row or at the end of the column,
wherein, in the function selection mode and in a case where the particular item located at the end of the plurality of selectable items in the first direction is selected as a selected particular item, the performing control includes performing control to select other item from the plurality of selectable items in response to the first movement operation, and

Somashekaraiah teaches wherein, if the electronic device is in the function selection mode, the move-outward-from-end operation is accepted when the position selected is located at the end of the row or at the end of the column (FIGS. 2 and 4 and first half of [0040]: For example, icon 1 of FIG. 4, which is currently selected by a pointer, is an item in the left end/first direction at the end of a plurality of selectable icons/item. Performing control includes selecting another item/icon 21 according to the depression of LEFT key 35, as supported in FIG. 2.; Icon 21, evidently, is located at an end of the plurality of selectable locations in a direction opposite to the first direction, or at the right end as opposed to icon 1 being in the left end.),
wherein, in the function selection mode and in a case where the particular item located at the end of the plurality of selectable items in the first direction is selected as a selected particular item, the performing control includes performing control to select other item from the plurality of selectable items in response to the first movement operation (FIGS. 2 and 4 and first half of [0040]: For example, icon 1 of FIG. 4, which is currently selected by a pointer, is an item in the left end/first direction at the end of a plurality of selectable icons/item. Performing control includes selecting another item/icon 21 according to the depression of LEFT key 35, as supported in FIG. 2.), and
wherein the other item is located away from the selected particular item and is located at an opposite end of the plurality of selectable items in a direction opposite the first direction (FIGS. 2 and 4 and first half of [0040]: Icon 21, evidently, is located at an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the function selection mode of Chiang in view of Okada to incorporate the teachings of Somashekaraiah and have wherein, if the electronic device is in the function selection mode, the move-outward-from-end operation is accepted when the position selected is located at the end of the row or at the end of the column, wherein, in the function selection mode and in a case where the particular item located at the end of the plurality of selectable items in the first direction is selected as a selected particular item, the performing control includes performing control to select other item from the plurality of selectable items in response to the first movement operation, and wherein the other item is located away from the selected particular item and is located at an opposite end of the plurality of selectable items in a direction opposite the first direction. Doing so would allow the user to efficiently navigate to an opposite side of the screen via an outward direction with fewer inputs than required when, for instance, the user has to travel in an inward direction across several items before reaching the desired item located at the opposite end.

Regarding claim 2, Chiang in view of Okada in view of Somashekaraiah teaches the electronic device according to claim 1. Somashekaraiah further teaches wherein the end of the plurality of selectable items in the first direction is in a location that is in a different column or a different row than a location of the opposite end in the direction opposite to the first direction (FIGS. 2 and 4 and first half of [0040]: For 

Regarding claim 3, Chiang in view of Okada and in view of Somashekaraiah teaches the electronic device according to claim 1. Chiang further teaches wherein the screen is a first screen configured to accept the movement operation in the layout position change mode and is a second screen configured to accept the movement operation in the function selection mode, and wherein the first screen and the second screen are different from each other in terms of functions executed on the respective screens (FIGS. 5(a) and 6(a), [0043-0044], and [0047-0049]: the screen as seen in FIG. 5(a) shows a function selection mode where the user selects an icon via selection cursor 32, while the screen as seen in FIG. 6(a) shows a layout position change mode where the user is able to move an icon after the user enters the move option 54a of FIG. 5(a)).

Regarding claim 4, Chiang in view of Okada and in view of Somashekaraiah teaches the electronic device according to claim 1. Chiang further teaches wherein the performing control includes performing control to display a cursor to indicate the selected item that is moved in response to the movement operation in the layout position change mode (FIG. 6(a), [0048], and [0052-0053]: a move cursor 70 is displayed to indicate the selected item that is moved in response to the first movement operation.).

Regarding claim 5, Chiang in view of Okada and in view of Somashekaraiah teaches the electronic device according to claim 1. Okada further teaches wherein the performing control includes performing control to display an indication/cursor to indicate a direction in which the particular item is allowed to be moved for the movement operation in the layout position change mode (FIG. 10 and [0043]: For example, the up button M1 is displayed to indicate a direction in which the “scanning” icon is allowed to be moved in response to the movement operation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiang in view of Okada and in view of Somashekaraiah to incorporate the further teachings of Okada and display an indication/cursor to indicate a direction in which the particular item is allowed to be moved for the movement operation in the layout position change mode. Doing so would alert to the user the layout position he/she is manipulating so as to avoid the user unintentionally moving another layout position.

Regarding claim 6, Chiang in view of Okada and in view of Somashekaraiah teaches the electronic device according to claim 1. Chiang further teaches wherein the movement operation is accepted in a screen that is a layout screen in the layout position change mode and configured to allow a user to determine a location at which the selected item is displayed (FIG. 5(a), FIG. 6(a), [0044], and [0047-0049]: After the user selects move option 54a, the user then is able to move the contacts icon 148/selected location on a screen in which a plurality of icons are positioned using the 

Regarding claim 8, Chiang in view of Okada and in view of Somashekaraiah teaches the electronic device according to claim 1. Chiang further teaches wherein the performing control includes performing control to accept a delete instruction configured to instruct to delete the selected item in response to the first movement operation in the function selection mode (FIG. 5(b) and [0045]: in the function selection mode and upon focusing selection cursor 32 on folder icon 50, for example, a delete option 66 may be accepted to delete an item).

Regarding claim 11, Chiang in view of Okada and in view of Somashekaraiah teaches the electronic device according to claim 1. Chiang further teaches wherein the movement operation includes receiving a pressing down of a particular one of arrow keys indicating respective directions or receiving a rotation of a rotary in a particular direction (FIG. 1 and [0016], FIG. 2 and [0017]: selection cursor 32, as seen in FIG. 5, can be manipulated by positioning wheel 14a, as seen in FIG. 1, or trackball 14b, as seen in FIG. 2, by rotating or pressing down a particular direction. Other examples of an operation member are listed in [0023], such as a set of arrow keys).

Regarding claim 14, the claim recites a method with corresponding limitations to the electronic device of claim 1 and is, therefore, rejected on the same premise.

Regarding claim 15, the claim recites a non-transitory computer-readable storage medium storing a program (Chiang, flash memory 224 or ROM in [0029]) with corresponding limitations to the electronic device of claim 1 and is, therefore, rejected on the same premise.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2008/0184112 A1), in view of Okada (US 2016/0044191 A1), in view of Somashekaraiah (US 2002/0080188 A1), and in view of Chalkov (US 2012/0306929 A1).

Regarding claim 7, Chiang in view of Okada and in view of Somashekaraiah teaches the electronic device according to claim 1. Chiang in view of Okada and in view of Somashekaraiah does not explicitly teach wherein performing control includes performing control to allow changing a size of the particular item that is moved in response to the movement operation in the layout position change mode.
Chalkov further teaches wherein performing control includes performing control to allow changing a size of the particular item that is moved in response to the movement operation (FIG. 12 and [0143-0144]: a size of the layout position for the object 371/particular item may be changed in response to the movement operation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layout position change mode of Chiang in view of Okada and in view of Somashekaraiah to incorporate the further .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2008/0184112 A1), in view of Okada (US 2016/0044191 A1), in view of Somashekaraiah (US 2002/0080188 A1), and in view of Wakabayashi et al. (US 2015/0026632 A1).

Regarding claim 9, Chiang in view of Okada and in view of Somashekaraiah teaches the electronic device according to claim 1. Somashekaraiah further teaches wherein, when the position selected is a left end of a row, the move-outward-from-end operation in the function selection mode is a movement operation to the left, and wherein the opposite end of the plurality of selectable items in the direction opposite to the first direction is a right end (FIGS. 2 and 4 and first half of [0040]: For example, icon 1 of FIG. 4, which is currently selected by a pointer, is an item in the left end/first direction at the end of a plurality of selectable icons/item. Performing control includes selecting another item/icon 21 according to the depression of LEFT key 35, as supported in FIG. 2. Icon 21, evidently, is located at an end of the plurality of selectable 
Chiang in view of Okada and in view of Somashekaraiah does not explicitly teach wherein the opposite end of the plurality of selectable items in the direction opposite to the first direction is a right end of the row.
Wakabayashi teaches wherein the opposite end of the plurality of selectable items in the direction opposite to the first direction is a right end of the row ([0059-0060], FIG. 8, and [0126]: see the direct sequence from 8(e) to 8(h), as indicated by the connecting arrow, showing that the opposite end is a right end of the row).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the move-outward-from-end operation of Chiang in view of Okada and in view of Somashekaraiah to incorporate the teachings of Wakabayashi and have wherein the opposite end of the plurality of selectable items in the direction opposite to the first direction is a right end of the row. Doing so would allow the user to access an item at the opposite end of the same row in a more efficient manner. In this case, the user would be able to access the item with only one input rather than the two discrete inputs disclosed in Somashekaraiah. Furthermore, it could be more intuitive for the user to access elements in a row in a wrap-around context by having the move-outward-from-end operation cause selection of another icon in the same row rather than causing selection of an icon in the opposite end of a new row, simplifying the navigation direction which occurs during a move-outward-from-end operation and thereby allowing the user to more easily interpret the movement during icon selection.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2008/0184112 A1), in view of Okada (US 2016/0044191 A1), in view of Somashekaraiah (US 2002/0080188 A1), and in view of Bernstein et al. (US 2015/0067601 A1).

Regarding claim 12, Chiang in view of Okada and in view of Somashekaraiah teaches the electronic device according to claim 1. As mapped in claim 1, Okada teaches wherein, in the layout position change mode in a case where a current position of the particular item is located at the end of the plurality of selectable items in the first direction, performing control includes performing control not to move the particular item from the current position, even where performing control includes performing the movement operation to try to move the position of the particular item from the current position in the first direction (FIG. 10 and [0043]: the layout position “k” for the “scanning” icon/particular item is located in a bottom end at an end of plurality of selectable locations. Selectable locations correspond to the registration data set of the position for each icon as seen in FIG. 9 and described in the second half of [0042]. The movement button/operation member accepts the first movement operation to try to move the layout position for the particular item located in the first direction, however, “when a movement button which is displayed in the gray-out state is pressed, a pop-up which denotes that the selected movement is not possible may be displayed on the touch panel 101,” thereby not moving the layout position for the “scanning” icon).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layout position change mode of Chiang in view of Okada and in view of Somashekaraiah to incorporate the further teachings of Okada and have wherein, when the particular item has a size smaller than one-half the range, the particular item is moved to an end in a second direction opposite to the first direction in response to performing the movement operation. Doing so would allow the particular item to be moved into a position more accessible for the user. Also, ensuring that the item is smaller allows the item to move one unit of space (move according to the same length or width of the item) within the screen without travelling out of bounds and potentially confusing the user.

Bernstein teaches in a case where the particular item has a size equal to or greater than one-half a range in which the position of the particular item in the layout is allowed to move in response to the movement operation, the particular item does not pass bounds, even if the movement operation is performed (FIGS. 5D-E and [0202-0203]: the user moves the item that is the conglomerate of interface objects 504 and 506, which is greater than one-half the width of the screen. Even when the item is at an edge, the item receives the movement operation to the right and remains contained by boundary 516).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiang in view of Okada and in view of Somashekaraiah to incorporate the further teachings of Bernstein and in a case where the particular item has a size equal to or greater than one-half a range in which the particular item is allowed to move in response to the movement operation, the particular item does not pass bounds, even if the first movement operation is performed. Doing so would ensure that an item that does not travel out of bounds and become inaccessible to the user.
Although Chiang, Okada, Somashekaraiah, and Bernstein do not singularly teach the layout position for the particular item is not moved when the particular item has a size equal to or greater than the width/length of the screen, it would have been obvious not move the relatively large item at the end of the screen, at all, according to the first movement operation outwards the screen. Such a movement that alters the interface object, as seen in Bernstein, would be prevented altogether so as to guide the user away from moving the interface object/item into an area that cannot compensate for the size of the item and avoid the item being only partially viewable, or even inaccessible, if the first movement operation was to be fully executed.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2008/0184112 A1), in view of Okada (US 2016/0044191 A1), in view of Somashekaraiah (US 2002/0080188 A1), and in view of Vranjes et al. (US 2016/0189328 A1).

Regarding claim 13, Chiang in view of Okada and in view of Somashekaraiah teaches the electronic device according to claim 1. Chiang further teaches wherein, in a case where the screen displays the plurality of items positioned in the screen, the performing control includes performing control to display a description about an existing item displayed on the screen in a case where the existing item is selected in response to performing the movement operation (FIG. 5(a) and [0039], FIG. 6(a) and [0054]: status bar 46 includes a description about the currently selected icon, such as the address book seen in FIG. 5(a) or the “Blackberry Messenger” in FIG. 6(a)).

Vranjes further teaches wherein, in a case where there the existing item is selected in response to performing the movement operation in the function selection mode, the performing control includes performing control to display a description about the existing item for a period longer than a period for which a description about the existing item is displayed in a case where there is an existing item at a location selected in response to the first movement operation in another mode (FIG. 9 and [0097-0099]: For example, the upper portion of FIG. 9 illustrates a display 120 in a desktop experience mode/function selection mode. In this mode, a title bar 904/description is displayed. The user is able to select and interact with various applications; FIG. 9 and [0100-0102]: in the lower portion of FIG. 9, the display 120 depicts a touch experience mode in which the title bar 904 is removed. This title bar can be temporarily reinstated as shown in FIG. 10, [0105], and [0108] for a period of n seconds and then be automatically removed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiang in view of Okada and in view of Somashekaraiah to incorporate the teachings of Vranjes and perform control to display a description about the existing item in a function selection mode for a period longer than a period for which a description about the existing item is displayed in a 
Although Chiang, Okada, Somashekaraiah, and Vranjes do not singularly teach the description being displayed for a shorter period “in the layout position change mode”, it would have been obvious for one of ordinary skill in the art to combine Chiang’s foundation for a function selection mode and layout position change mode and the displaying of descriptions with Vranjes’s different periods of displaying of the description according to the different modes. That is, it would have been obvious to provide the user with descriptions for a longer period in the function selection mode as opposed to the layout position change mode as the user navigates between different items/applications. The descriptions significantly aid the user to arrive at the intended item. On the other hand, the other mode may not require the user to pay as much attention to the description if the user is moving an already selected object (and thus is already aware of what the user is manipulating). In this case, the description is not displayed as long in the layout position change mode so as to minimize distractions or cluttering of the interface to the user.

Response to Amendment
The amendment filed 11/24/2020, has been entered. Claims 1-9 and 11-15 are pending in the case. Despite Applicant’s amendment of the title, the title remains generic and the title objection is maintained. While Applicant’s amendments have solved claim objections and 112 issues set forth in the previous Final Office Action mailed 10/07/2020, the amendments have also raised new 112 issues. Examiner has applied claim interpretation to the best extent Applicant’s disclosure can offer.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.

In Remarks, Applicant argues:

A combination including Chiang, Okada, or Somashekaraiah does not disclose the features of the claims, even if combined with Chalkov, Bernstein, or Vranjes (starting at end of page 14 of Remarks).

Examiner respectfully disagrees.

Regarding point (a), while Applicant has generally argued against the references with respect to “the features of the claims” (end of page 14 of Remarks). However, Applicant has only provided arguments against the recitations of claim 1. Moreover, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the arguments are unpersuasive and independent claim 1, and similarly independent claims 14 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Chiang, in view of Okada, and in view of Somashekaraiah. The dependent claims are rejected with the appropriate combination of references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.N./Examiner, Art Unit 2171